Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 6 and 13 are objected to because of the following informalities: 
1)	In claim 6, delete “to be” after “being” (on line 6). 
2)	In claim 13, replace “outputter” (on line 3) with –output--. 
Appropriate corrections are required.
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 61-020848 in view of Lee et al. (U. S. Pub. 20080143351). 

As for claims 1-3, JP 61-020848 discloses an oil condition determination system (see Fig. 1), comprising:
a current value measurement unit (the combination of 8, 9, 10) configured to apply a measurement voltage (i.e., voltage source 8 apply an AC voltage to the electrodes) from between a pair of measurement electrodes (electrodes 5 and 6) in contact with oil (lubricating oil 2) to measure a current value (using ammeter 10) of the oil; and
a determination unit (arithmetic processing unit 12) configured to, when a change tendency of the current value of the oil is reversed (i.e., the change tendency of the current value after the minimum current point is reversed from decreasing to increasing as shown in Fig. 4), determine that condition of the oil is changed (i.e., the condition of the oil is changed due to increased amount of material containing carboxylic acid groups in the lubricating oil. The arithmetic processing unit 10 detect the current minimum point to determine inspection and replacement time of the lubricating oil, see the detailed description of Fig. 4 in JP 61-020848);
wherein the determination unit (arithmetic processing unit 12) is configured to determine the change tendency of the current value of the oil based on a difference between a current value of the oil at a fist time point and a current value of the oil at a second time point next to the first time point (i.e., see the different current values at a first and second time point before and after the minimum current point as shown in Fig. 4); 
wherein when the current value of the oil changes in a same direction a prescribed number of times consecutively, determine the change tendency of the current value of the oil (i.e., when the current values of the oil change in a same direction, or decrease from the start to the minimum current point as shown in Fig. 4).
Still referring to claims 1-3, JP 61-020848 does not specifically disclose that the current value measurement unit is a resistance value measurement unit, and that the determination unit determined the condition of the oil is changed when a change tendency of the resistance is reversed. 
Lee et al. (U. S. Pub. 2008/0143351) discloses an oil condition/degradation detection unit, in which both current and resistance value measurement units can be used to measure the oil condition/degradation and that the current of the oil is inversely proportional to the resistance of the oil (see Figs. 8, 10 and 11).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify JP 61-020848 to replace the current value measurement unit with the resistance value measurement unit, so that the determination unit determine the condition of the oil is changed when a change tendency of the resistance is reversed, since either current or resistance value can be used to measure the condition/degradation of the oil and the current of the oil is inversely proportional to the resistance of the oil, as shown Lee et al. (see Figs. 8, 10 and 11). 

As for claim 4, JP 61-020848 in view of Lee et al. discloses the oil condition determination system of claim 1, wherein the determination unit is configured to, when the change tendency of the resistance value of the oil is reversed, determine that the oil is oxidized (i.e., after the current minimum point, the condition of the oil is changed due to increased amount of material containing carboxylic acid groups in the lubricating oil, see the detailed description of Fig. 4 in JP 61-020848).

As for claim 5, JP 61-020848 in view of Lee et al. discloses the oil condition determination system of claim 1, wherein the measurement voltage is an alternating-current voltage (i.e., the alternating-current voltage applied by the voltage source 8 in Fig. 1).

As for claim 6-7, Lee et al. discloses an oil condition determination system further comprising:
an electrostatic capacitance measurement unit (degradation detection unit 10 includes the permittivity sensor for measuring capacitance, [0116]) configured to apply an alternating-current voltage at a prescribed frequency (see [0129]) between a pair of facing electrodes (23) to measure electrostatic capacitance between the pair of facing electrodes, the pair of facing electrodes (23) facing each other with a space provided therebetween, the oil being provided in the space, wherein
the determination unit (oil condition determination unit 50) is configured to, when the electrostatic capacitance is greater than or equal to a threshold, determine that the condition of the oil is changed or the oil is contaminated (see [0116]—[0118]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify JP 61-020848, to include the use of a permittivity sensor, as taught by Lee et al., for measuring variation of capacitance value as compared to set reference value to easily determine the extent of the degradation of the oil (see [0116]—[0118]).
  

As for claim 8 and 9, JP 61-020848 in view of Lee et al. discloses the oil condition determination system of claim 6 as discussed above.
JP 61-020848 in view of Lee et al. does not specifically disclose wherein the determination unit is configured to, when a change in the electrostatic capacitance is greater than or equal to a determination value, determine that an amount of the oil is changed, and refrains from using the resistance value for determination of the condition of the oil, before determining that the amount of the oil is changed. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify JP 61-020848 in view of Lee et al., to measure the change in capacitance, for the purpose of detecting when new lubricate oil has been added and thus new measurement including new resistance and capacitance values would be needed to determine the updated degradation of the oil after new oil has been added. 

As for claim 11, JP 61-020848 in view of Lee et al. discloses the oil condition determination system of claim 1, further comprising: a temperature measurement device (7 in Fig. 1 of JP 61-020848) configured to measure temperature of the oil (2), wherein the determination unit(12) is configured to perform temperature compensation of the resistance value of the oil based on the temperature of the oil measured by the temperature measurement device.(i.e., the temperature measuring element 7 input the temperature measured to the processing unit 12 to correct the output from ammeter 10).

As for claim 12,  JP 61-020848 in view of Lee et al. discloses the oil condition determination system of claim 1, further comprising: a temperature measurement device (thermal sensor in the power source unit 30 in Fig. 8 of Lee et al.) configured to measure temperature of the oil , wherein the determination unit(50) is configured to, when the temperature of the oil measured by the temperature measurement device is higher than or equal to a prescribed start temperature(80 degree, see [0127]), determine a change in the condition of the oil (i.e., the power source unit 30 includes a thermal sensor and the power is ONLY applied at temperature above the start temperature of 80 degree, see [0126]—0127]).

As for claim 13, JP 61-020848 in view of Lee et al. discloses the oil condition determination system of claim 1, further comprising: an output configured to output a determination result by the determination unit (i.e., the output 13 is a display for displays the result from the arithmetic processing unit 12 as shown in Fig. 1 of JP 61-020848).
As for claims 14 and 15, JP 61-020848 discloses an oil condition determination method, comprising: determining, when a change tendency of a current value of oil is reversed, that condition of the oil is changed (i.e., the change tendency of the current value after the minimum current point is reversed from decreasing to increasing as shown in Fig. 4. The arithmetic processing unit 10 detect the current minimum point and determine that condition of the oil is changed due to increased amount of material containing carboxylic acid groups in the lubricating oil. The arithmetic processing unit 10 also  determine inspection and replacement time of the lubricating oil, see the detailed description of Fig. 4 in JP 61-020848);
Still referring to claims 14 and 15, JP 61-020848 does not specifically disclose determining the change tendency of a resistance value is reversed to determine the condition of the oil is changed. 
Lee et al. (U. S. Pub. 2008/0143351) discloses an oil condition/degradation detection unit, in which both current and resistance value measurement units can be used to measure the oil condition/degradation and that the current of the oil is inversely proportional to the resistance of the oil (see Figs. 8, 10 and 11).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify JP 61-020848 to replace the current value measurement unit with the resistance value measurement unit, so that the determination unit determine the condition of the oil is changed when a change tendency of the resistance is reversed, since either current or resistance value can be used to measure the condition/degradation of the oil and the current of the oil is inversely proportional to the resistance of the oil, as shown Lee et al. (see Figs. 8, 10 and 11).Thus, a reversed current value also represents a revered resistance value as well. 
Allowable Subject Matter
5.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY HE/Primary Examiner, Art Unit 2867